 Case 19-25757-JNP            Doc 343    Filed 01/27/20 Entered 01/27/20 12:08:45   Desc Main
                                        Document      Page 1 of 8



                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF NEW JERSEY

                                FEE APPLICATION COVER SHEET

IN RE:           KLINE CONSTRUCTION                 APPLICANT: FOX ROTHSCHILD LLP
                 CO., INC.

CASE NO.:        19-25757 (JNP)                     CLIENT: KLINE CONSTRUCTION CO., INC.

CHAPTER: 7, PREVIOUSLY 11              CASE FILED: AUGUST 14, 2019
CONVERTED: 9:00 AM - DECEMBER 23, 2019

COMPLETION AND SIGNING OF THIS FORM CONSTITUTES A CERTIFICATION UNDER PENALTY OF PERJURY,
                             PURSUANT TO 28 U.S.C. SECTION 1746

                                  RETENTION ORDER ATTACHED

                                            SECTION I -
                                           FEE SUMMARY

            FIRST AND FINAL FEE APPLICATION OF FOX ROTHSCHILD LLP
        FOR COMPENSATION FOR SERVICES RENDERED AND REIMBURSEMENT
              OF EXPENSES AS COUNSEL FOR DEBTOR FOR THE PERIOD
                   AUGUST 14, 2019 THROUGH DECEMBER 23, 2019

         Final Period
         Fees (08/14/2019 – 12/23/2019)              $ 501,969.50
         Costs (08/14/2019 – 12/23/2019)             $   5,049.42

PREVIOUS FEES REQUESTED:                                 $   371,684.50
PREVIOUS COSTS REQUESTED                                 $   3,886.13
TOTAL FEES ALLOWED TO DATE:                              $   297,347.60
TOTAL COSTS ALLOWED TO DATE:                             $   3,886.13
TOTAL RETAINER (IF APPLICABLE)                           $   0.00
TOTAL HOLDBACK (IF APPLICABLE)                           $   74,336.90
TOTAL RECEIVED BY APPLICANT                              $   145,604.30




Active\106834918.v1-1/24/20
        Case 19-25757-JNP           Doc 343      Filed 01/27/20 Entered 01/27/20 12:08:45                     Desc Main
                                                Document      Page 2 of 8



                        Summary of Fox Rothchild LLP’s Monthly Fee Applications
                   For Services Rendered and Reimbursement of Expenses for the Period of
                                 August 14, 2019 through December 23, 2019

  Date &    Filing          Requested Requested Fees     Expenses Unapproved Monies                                Balance
 Docket No. Period          Fees      Expenses (80%)     (100%)   Holdback   Received                              Due
                                                Approved Approved (20%)
Monthly         8/14/191    $262,389.00 $3,179.57       $209,911.20 $3,179.57       $52,477.80       $145,604.30 $67,486.47
Statement No. 1 through
[Dkt. No. 173] 9/30/19

Monthly         10/1/19 $109,295.50 $706.56             $87,436.40    $706.56       $21,859.10       $0.00         $88,142.96
Statement No. 2 through
[Dkt. No. 217] 10/31/19

Monthly Period 11/1/19 $130,285.00 $1,163.29            $104,228.00 $1,163.29       $26,057.00       $0.00         $105,391.29
No. 32         through
               12/23/19

1st INTERIM &               $501,969.50 $5,049.42       $401,575.60 $5,049.42       $100,465.90      $145,604.30 $261,020.72
     FINAL




    1
      As permitted by the Order Authorizing the Employment and Retention of Fox Rothschild LLP as Bankruptcy Counsel to
    the Debtor and Debtor in Possession Effective as of the Petition Date (“Fox Retention Order”) [Docket No. 166], the
    amount sought by Fox Rothschild LLP in its First Monthly Fee Statement includes $50,862.00 (fees) and $21.65 (costs) for
    a total of $50,883.65 in necessary bankruptcy related pre-petition services performed and costs incurred between August 7,
    2019 through August 13, 2019, the date prior to the date of filing on August 14, 2019.
    2
      Invoice itemizing services rendered and expenses incurred for the period of November 1, 2019 through and including
    December 23, 2019 (conversion date) is attached hereto as Exhibit B.

                                                                2
    Active\106834918.v1-1/24/20
    Case 19-25757-JNP           Doc 343      Filed 01/27/20 Entered 01/27/20 12:08:45                     Desc Main
                                            Document      Page 3 of 8



                                              Final Period
                                        3
                     August 14, 2019 through December 23, 2019 (Date of Conversion)
                                     Position of Applicant /
     Name of Professional            Year Admitted                     Hours          Rate               Fee
     Michael J. Viscount             Partner, Admitted 1981             370.3         $600.00          $222,180.00
     Martha B. Chovanes              Partner, Admitted 1988             210.7         $550.00          $115,896.00
     Ian W. Siminoff                 Partner, Admitted 1997               1.0         $600.00               $600.00
     Susan F. Jordan                 Partner, Admitted 1976              15.9         $600.00             $9,540.00
     Andrew W. Bonekemper            Partner, Admitted 1999               0.2         $565.00               $113.00
     Steven K. Ludwig                Partner, Admitted 1984               1.3         $600.00               $780.00
     Eleanor V. Gerhards             Partner, Admitted 2007               7.8         $460.00             $3,588.00
     Andrew M. MacDonald             Associate, Admitted 2011             5.0         $425.00             $2,125.00
     Andrew S. Esler                 Associate, Admitted 2014             3.6         $375.00             $1,350.00
     Christina M. Sanfelippo         Associate, Admitted 2015           108.1         $340.00           $35,997.00
     Jesse Harris                    Associate, Admitted 2018            51.8         $360.00           $18,648.00
                                                                          0.2         $350.00                $70.00
     Kathleen A. Senese              Paralegal                          285.2         $250.00           $71,300.00
     Robin I. Solomon                Paralegal                          106.4         $250.00           $26,600.00
     Cindy R. Bickel                 Paralegal                            0.4         $250.00               $100.00
     Sarah Pennebaker                Research Assistant                   3.6         $125.00               $450.00
                Subtotal Fees                                         1,171.50                         $509,337.00
                                                   50% reduction in non-billable travel fees            ($7,367.50)
                      Total Fees                                                                       $501,969.50


         Interim and Final Period
         August 14, 20193 through December 23, 2019 (Date of Conversion):
         Fees Total – Section II, Page 5:             $ 501,969.50
         Disbursements Total – Section III, Page 8:   $     5,049.42
         TOTAL:                                       $ 507,018.92




3
  As permitted by the Order Authorizing the Employment and Retention of Fox Rothschild LLP as Bankruptcy Counsel to
the Debtor and Debtor in Possession Effective as of the Petition Date (“Fox Retention Order”) [Docket No. 166], the
amount sought by Fox Rothschild LLP in its First Monthly Fee Statement includes $50,862.00 (fees) and $21.65 (costs) for
a total of $50,883.65 in necessary bankruptcy related pre-petition services performed and costs incurred between August 7,
2019 through August 13, 2019, the date prior to the date of filing on August 14, 2019.

                                                            3
Active\106834918.v1-1/24/20
    Case 19-25757-JNP            Doc 343       Filed 01/27/20 Entered 01/27/20 12:08:45                   Desc Main
                                              Document      Page 4 of 8




                                                SECTION II
                                            SUMMARY OF SERVICES

                Period: August 14, 20194 through December 23, 2019 (Date of Conversion)


                      SERVICES RENDERED                                         HOURS                 FEE

Accounting and Auditing (Q)                                                        2.8             $1,670.00
This project code includes Fox attorneys’ review and analysis of the various
Debtor’s books, records, and related documents, and discussions with
Debtors’ management and professionals regarding same.
Asset Analysis and Recovery (A)                                                   19.2             $7,848.00
Among other services, this project code includes services related to work of
Fox attorneys to (1) understand the nature and extent of the assets of the
estate to be sold or auctioned during the case, (2) identify assets of the
estate including claims and potential claims against lenders, officers,
directors, and (3) assessment of scope of potential purchasers.
Asset Disposition (B)                                                            102.6            $46,069.00
Among other services, this project code includes (1) preparing and filing a
motion to sell/auction Debtor’s obsolete equipment, active involvement in
auction preparation negotiations that resulted in ultimately approved by the
Court in connection with the sale/auction of Debtor’s unused equipment;
(2) preparing and filing a motion to sell/auction the remainder of Debtor’s
assets, including negotiation of changes to the asset purchase agreement
and proposed procedures for bidding at an auction of substantially all of the
Debtors’ assets, (3) support for the Debtors in briefing and at hearings to
address objections to the proposed sale(s), sale and bidding procedures, and
later objections to the sale and assumption and assignment of contracts, as
proposed, (4) consultation with the Debtors, committee counsel, United
States Trustee, and secured creditors
Assumption/Rejection of Leases and Contracts (AA)                                 13.9             $6,596.00
Review and analyze multiple office, property leases; respond to numerous
inquiries from contract/lease counter parties seeking further information
and adequate assurances; draft and efile motion to extend time to assume or
reject unexpired leases
Business Analysis (R)                                                              1.5              $550.00
Review of company’s business and operating procedures and issues; review
and revise business strategies; preparation and review of cash flow
forecasts; review and assess insurance coverages and staffing issues
Business Operations (C)                                                           89.7            $49,232.00
Issues related to debtor-in-possession operating in chapter 11 such as
employee and vendor issues and other similar problems
Case Administration (D)                                                          200.2            $66,469.00
Among other services, this project code includes Fox’s filing of initial

4
  As permitted by the Order Authorizing the Employment and Retention of Fox Rothschild LLP as Bankruptcy Counsel to
the Debtor and Debtor in Possession Effective as of the Petition Date (“Fox Retention Order”) [Docket No. 166], the
amount sought by Fox Rothschild LLP in its First Monthly Fee Statement includes $50,862.00 (fees) and $21.65 (costs) for
a total of $50,883.65 in necessary bankruptcy related pre-petition services performed and costs incurred between August 7,
2019 through August 13, 2019, the date prior to the date of filing on August 14, 2019.

                                                              4
Active\106834918.v1-1/24/20
  Case 19-25757-JNP               Doc 343        Filed 01/27/20 Entered 01/27/20 12:08:45        Desc Main
                                                Document      Page 5 of 8


appearances, overseeing preparation and execution of Debtor’s petition and
supporting documents, including Debtor entity’s authorizing resolution;
preparation and filing of Debtor’s first day motions and applications,
including contacts, as necessary, with the Office of the United States
Trustee and/or Chambers; preparation of statement of financial affairs,
schedules and amendments; and general creditor inquires (not otherwise
coded under Code L)

This project code also includes Fox’s attention to various case
administration services that were required and/or necessary for the effective
and efficient administration of this chapter 11 case on behalf of the Debtor.
Fox paraprofessionals kept the Fox team abreast of critical dates, the status
of pending motions and applications before the Court, and other work in
progress, and advised on the general day-to-day issues that arose during the
case.
Claims Administration and Objections (E)                                           46.8    $15,237.00
Review claims as filed (115), chart and analyze same; attention to specific
claim inquiries (not otherwise coded under Code Z). Further, Fox attorneys
and paraprofessionals fielded and responded to numerous general inquiries
from creditors and other parties in interest in these cases.
Conversion (X)                                                                     15.0    $8,245.00
Conferences with client, multiple teleconferences with committee counsel,
United States Trustee, secured parties, necessary to satisfy requirements for
conversion; discuss alternatives to conversion; prepare debtor for closure
upon conversion; negotiate an approved form of conversion order and
coordinate entry of same with Chambers.
Corporate Governance and Board Matters (CC)                                         3.5    $1,330.00
Attention to reorganization of corporate officers; preparation of resolution
with regard to filing Chapter 11
Court Appearance (CA)                                                              44.5    $22,445.00
Preparation for and attendance at court required hearings, telephonic
appearances, including many contested court hearings
Employee Benefits / Pensions (F)                                                   25.6    $15,220.00
Review issues such as severance, retention, 401K coverage and continuance
of pension plan
Fee / Employment Applications (G)                                                  134.3   $45,221.00
Among other things, this code includes Fox’s preparation of and/or
attention to the filing and service of its retention application and certificate
in support thereof as counsel to the Debtor. Fox also consulted with and
assisted two financial advisors to the Debtor in preparing and filing
retention application, ordinary course counsel and various professionals
linked to the sale and auction of Debtor’s obsolete equipment and the
marketing and sale of Debtor’s remaining assets. Further, Fox reviewed
other retention applications filed.

This task code also includes the time required to prepare Fox’s monthly fee
statements and assist in the filing of the financial advisor’s fee statements.
Fee / Employment Objections (H)                                                    130.7   $57,135.00
Among other services, this project code includes Fox attorneys’ litigation of
retention application objections filed by the Office of the United States
Trustee in concerning the debtor’s retention of counsel, financial advisor
and investment banker.




                                                                 5
Active\106834918.v1-1/24/20
    Case 19-25757-JNP             Doc 343      Filed 01/27/20 Entered 01/27/20 12:08:45           Desc Main
                                              Document      Page 6 of 8



Financing / Cash Collateral (I)                                                   157.8     $80,077.00
This code pertains to matters under 361, 363 and 364 including cash
collateral and secured clams; loan document analysis; preparation and filing
of Debtor’s motion for use of cash collateral of secured lenders Magyar
Bank and Prestige Capital and related budgets and orders; Fox actively
participated in the negotiation of objections to same, in an attempt to
resolve said objections

Labor Matters and Negotiations (Z)                                                32.8      $17,700.00
This task code includes time required to address demands of labor unions
and issues of employment and claims under multiple collective bargaining
agreements, and negotiations to circumvent work stoppages
Litigation (Other than Avoidance Action Litigation) (J)                           32.3      $10,061.00
Fox initially researched and determined the number of and status of the
multiple state and federal court litigation matters involving the Debtor; Fox
then analyzed and monitored each of the matters, including preparing and e-
filing a suggestion of bankruptcy in each pending matter (approx. 25)
Meetings and Communications w Creditors (L)                                       22.3      $11,670.00
Communicated with and responded to general creditor inquires; preparing
for and attending the committee formation meeting and the 341(a) meeting,
and other dealings with creditors
Non-Working Travel5 (DD) (full fees: $14,735.00)                                  25.2       $7,367.50
Fox attorneys were required to travel to and from the Debtor’s court
hearings and other work related meetings. Charges for this project code are
billed at 50% of the billing professionals’ regular hourly rate.
[total: $14,735.00 – reduced by 50% to $7367.50]
Plan and Disclosure Statement (M)                                                 10.1       $4,900.00
Formulation, presentation and confirmation; compliance with the plan
confirmation order, related orders and rules; disbursement and case closing
activities, except those related to allowance and objections to allowance of
claims.
Real Estate (EE)                                                                   0.2       $120.00
Review and attend to certain tax sale notices together with secured lender
(also refer to Code W)
Relief from Stay Proceedings (N)                                                  36.6      $15,057.00
Matters relating to termination or continuation of automatic stay under 362.
Reporting (GG)                                                                    19.1       $9,255.00
This project code includes Fox attorneys’ time prepare and submit Debtor’s
schedules of assets and liabilities and statement of financial affairs and any
amendments to same; Fox attorneys counseled the Debtor and related
professionals in matters related to the required Chapter 11 reporting
requirements, such as United States Trustee interim statements and
operating reports; coordination with respect to compliance activities
Tax Issues (W)                                                                     4.8       $2,495.00
Review various state and federal tax forms on behalf of the Debtor and
consult with Debtor’s tax counsel regarding forms and certain related
claims and IRS demands; address issues with IRS; communications with
the Debtor regarding state claims and IRS issues; review and analyze tax
claim priorities
                          SERVICE TOTALS:                                        1,171.50   $501,969.50


5
    Reflects 50% rate reduction due to non-working travel time.

                                                               6
Active\106834918.v1-1/24/20
 Case 19-25757-JNP            Doc 343    Filed 01/27/20 Entered 01/27/20 12:08:45       Desc Main
                                        Document      Page 7 of 8




Invoices itemizing the services rendered for the period of August 14, 2019 through and including
October 31, 2019 are attached as exhibits to the previously filed Monthly Fee Statements Nos 1 and 2
and are incorporated herein by reference.

An invoice itemizing services rendered and expenses incurred for the period of November 1, 2019
through and including December 23, 2019 (conversion date) is attached hereto as Exhibit B.


                                            SECTION III
                                          DISBURSEMENTS

                                        Interim and Final Period
                 August 14, 2019 through December 23, 2019 (Date of Conversion)


                 DISBURSEMENTS                                         COST

                 Court Filing Fees                               $      2,047.00
                 Messenger/Delivery Charges                      $        177.25
                 Messenger/Federal Express Charges               $      2,217.56
                 Mileage (Local)                                 $         75.18
                 Mileage (Out-of-Town)                           $        531.86
                 Parking (Local Travel Expense)                  $         40.00
                 Parking (Out-of-Town Expense)                   $         60.00
                 Photocopying (1,689 pages @ $0.20 per page)     $        337.80
                 Postage                                         $        471.95
                 Research (Westlaw)                              $         37.12
                 Searches (Title, etc.)                          $        596.70
                 State Fees (Document Retrieval)                 $        119.00
                 Tolls (Out-of-Town)                             $         55.00
                 Costs Advanced                                  $     (1,717.00)
                 DISBURSEMENT TOTALS:                            $      5,049.42

Invoices itemizing the expenses incurred for the period of August 14, 2019 through and including
October 31, 2019 are attached as exhibits to the previously filed Monthly Fee Statements Nos 1 and 2
and are incorporated herein by reference.

An invoice itemizing the expenses incurred for the period of November 1, 2019 through and including
December 23, 2019 (conversion date) is attached hereto as Exhibit B.




                                                   7
Active\106834918.v1-1/24/20
 Case 19-25757-JNP            Doc 343    Filed 01/27/20 Entered 01/27/20 12:08:45             Desc Main
                                        Document      Page 8 of 8



               I certify under penalty of perjury that the foregoing is true and correct.



        Dated: January 27, 2020                           /s/ Michael J. Viscount, Jr.
                                                          Michael J. Viscount, Jr., Esquire
                                                          Martha B. Chovanes, Esquire




                                                      8
Active\106834918.v1-1/24/20
